Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00809-CR

                                     EX PARTE Jorge GARCIA

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2000CR5603W
                        Honorable Andrew Wyatt Carruthers, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 1, 2015

AFFIRMED

           In 2000, Appellant Jorge Garcia waived indictment and consented in writing to be charged

by information with possession of a controlled substance (cocaine) in an amount less than one

gram. He pled nolo contendere to the offense. The trial court deferred adjudication of guilt, placed

Garcia on community supervision for two years, and ordered him to pay costs and a fine. Garcia

was deported on February 16, 2001.

           In 2014, Garcia applied for a writ of habeas corpus to withdraw his no-contest plea. See

TEX. CODE CRIM. PROC. ANN. art. 11.072 (West 2015). He argued his plea counsel rendered

ineffective assistance because counsel allegedly failed to advise Garcia that he would be deported

as a result of the plea. After an evidentiary hearing, the habeas court denied Garcia’s application,

and Garcia appeals.
                                                                                       04-14-00809-CR


                   COURT-APPOINTED APPELLATE COUNSEL’S ANDERS BRIEF

       Garcia’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. Appellate counsel’s brief recites the relevant facts with citations

to the record and analyzes the record for any reversible error—especially with respect to the claim

of ineffective assistance of counsel regarding immigration consequences.             Counsel’s brief

accompanies the analysis with relevant legal authorities including Padilla v. Kentucky, 559 U.S.
356 (2010). Counsel concludes the appeal is frivolous and without merit. See Nichols v. State,

954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.).

       We conclude counsel’s brief meets the Anders requirements. See Anders, 386 U.S. at 744;

see also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); Gainous v. State,

436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Counsel provided Garcia with a copy of the brief,

counsel’s motion to withdraw, and a form motion for a copy of the record lacking only Garcia’s

signature, and informed Garcia of his right to file a pro se brief. See Kelly v. State, 436 S.W.3d
313, 319–20 (Tex. Crim. App. 2014); Nichols, 954 S.W.2d at 85–86; Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Garcia did not file a pro se brief.

                                           CONCLUSION

       Having reviewing the record and court-appointed appellate counsel’s Anders brief, we

agree with counsel that there are no arguable grounds for appeal and the appeal is wholly frivolous

and without merit. We affirm the habeas court’s order and grant appellate counsel’s motion to

withdraw. See Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or he must file a pro se petition for discretionary review. Any petition for
                                                 -2-
                                                                                      04-14-00809-CR


discretionary review must be filed within thirty days from the date of either (1) this opinion or (2)

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk

of the Texas Court of Criminal Appeals. Id. R. 68.3(a). Any petition for discretionary review

must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. Id.

R. 68.4.


                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                -3-